i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00101-CV

  IN RE KB HOME LONE STAR INC., KB HOME LONE STAR LP, KBSA, INC., AND
                       KB HOME HOLDINGS INC.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 28, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On April 21, 2010, relators filed an unopposed motion to dismiss, asking this court to dismiss

this mandamus proceeding as moot because the parties settled the underlying case in mediation on

April 13, 2010. Accordingly, relators’ petition for writ of mandamus is DISMISSED AS MOOT.

See TEX . R. APP . P. 42.1(a)(1).

                                                                      PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CI-07801, styled Christopher Suwanski and Valerie Leibold
vs. KB Home Lone Star LP, et al., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable
Michael Peden presiding. However, the order complained of was signed by the Honorable Peter Sakai, presiding judge
of the 225th Judicial District Court, Bexar County, Texas.